CLARE, District Judge.
The motion to remand in this canse is overruled. In the first count of the declaration there is a separate and distinct cause of action stated against each one of the defendants, and neither one of the defendants could be held liable on the facts specifically averred against the other defendant. This is all too dear for argument. Besides, this count, as well as the second count, is based upon 5i separate contract with each company, growing out of the jiurchase of a ticket for passage, and is based on a breach of duty whidi, as a matter of law, arose out of the contract. There could be no question of the plaintiffs right to sue either company as for a, toi l, pure and simple, regardless of his contract relation with, them, but the plaintiff has not so stated his cause of action. I do not regard this view, however, as very material, inasmuch as the plaintiff!, instead of suing in a count containing general averments of negligence, specifically sets out against each company the facts which it is claimed render each one of the defendants liable. The second count in the declaration also states the facts causing the injury, and the facts so stated make no case whatever against the Pullman Company, but only against the Nashville. Chattanooga & St. Louis Railway. This is the impression which I now have of the case.